— Appeal by defendant, as limited by his brief, from a resentence of the Supreme Court, Kings County (Donnelly, J.), imposed October 6, 1977. Appeal held in abeyance pending the filing in this court of a report pursuant to our order in connection with another appeal by defendant {People v Owens, 58 AD2d 587). With reference to the latter appeal, it is ordered, in furtherance of our remittitur therein, that a new hearing be held by a Judge now sitting in Criminal Term of the Supreme Court, Kings County, and a report be filed, with all deliberate speed, on defendant’s claim that his predicate felony conviction had been obtained in violation of his constitutional rights. It is further ordered that the resentence imposed upon defendant on July 27,1977 is vacated. Defendant was improperly resentenced on that date due to an apparent misapprehension by the Justice at Criminal Term that this court had remanded the case for resentencing, whereas we had remitted the matter for a hearing and report on the issue of defendant’s predicate felony status. In the interim, the appeal was held in abeyance. Accordingly, Criminal Term had no authority upon such a remittitur to resentence defendant. Mangano, J. P., Gulotta, O’Connor and Bracken, JJ., concur.